Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1-20 filed 01/13/2022 have not been amended. Claims 1-20 are pending and have been rejected. 

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. Applicant asserts that none of the applied references describe a system that receives messages already in a message thread and determines whether one message of the thread is a reply to one or more messages in the thread, to indicate to the viewing user that the one message is reply-to another message or message group. references do not disclose the features of Claim 1.  	The Examiner respectfully disagrees as Milligan et al (U.S. Publication 2020/0092243) in paragraph 0138 shows user in a conversation (i.e., message thread), wherein potential reply to a question is given.  Paragraphs 0105-0106 shows the suggestion generator generating a suggestion based on the conversation analysis (e.g., NLP) and contextual indicators determined from the conversation analyzer. 	Ravi et al. (U.S. Publication 2018/0089588) in paragraph 0017, shows pairs of communications and replies to communications, so that a computing system can perform machine training over pairs of communications and replies in response to received communications. Paragraph 0062, shows that candidate responses (i.e., potential replay message) are given in order to respond text messages (i.e., originating message). Paragraph 0090, shows received communication-reply message pairs, wherein that chat messaging services contains a variety of messages and replies to those messages that system can use to train response suggestion module. Paragraphs 0110-0111, shows response suggestion model that can score responses to a message (e.g., a receive communication) and find a specified number of highest scoring responses, wherein computing device generate response candidate predictions (i.e., predicted responses) from a received conversation (i.e., message thread). Paragraph 0022 shows the computing device can personalize the one or more candidate responses based on the user's messaging history, such as text messages, e-mails, and the like, which were previously sent by the user using the on-device machine-trained model. The Examiner understands that the references of Milligan and Ravi disclose a system that receives messages already in a message thread and determines whether one message of the thread is a reply to one or more messages in the thread, to indicate to the viewing user that the one message is reply-to another message or message group. 	Applicant asserts that the machine learning model in the cited passages of Ravi does not receive two messages and determine whether one is a reply to other. Furthermore, Ravi does not receive input that is “based on: the potential reply message from the message thread [and] one or more of the remaining messages of the two or more messages from the messages thread,” as recited in claim 1. 	However, the Examiner respectfully disagrees as Ravi et al. (U.S. Publication 2018/0089588) in paragraphs 0017, shows a machine-trained model trained over a large data set via machine learning techniques to infer an output for a given input. Paragraph 0044, shows candidate response being generated by the machine-trained model. Paragraph 0111, shows computing device generating response candidate predictions from a received conversation. A person skilled in the art would reasonably recognize that in order to have a conversation (i.e., message thread) two or more messages are part of a thread/conversation/chat. 
Applicant asserts that Zhao do not teach filtering based on a number of times words in a message completely fails to teach filtering based on whether a message was “on a replying user screen within a threshold time”.  	However, filtering based on a number of times words in a message completely is not part of the claim language. 	Applicant asserts that Milligan there is no clear indication in the cited passages of Milligan for a context of when other messages were read or how long they stayed focus. 	However, the Examiner respectfully disagrees as Milligan et al (U.S. Publication 2020/0092243) in figure 12, shows potential response from Aaron based on previous user actions of Aaron (e.g., a purchase history), wherein potential response from Aaron shows that it was sent 1 minute ago. The Examiner understands that if a reply to the potential response message is sent from first user, then the second user has read the message already.  	Applicant asserts that the Examiner fails to address Applicants further arguments with regard to dependent claims 3 and 10. Furthermore, that generating a suggested reply message there is no teaching of pairing or associating messages that are in a message thread, as only the first message exists in the message thread.  	As for claim 3, Zhao et al. (U.S. Publication 2019/0333020) in paragraphs 0028, shows the user interacts with the messaging system via a client-side application integrated with the file system or via a webpage displayed using a web browser application. Paragraph 0036, shows the messaging system removes and selects the candidate responses that include words that did not occur and occurred at least a threshold number of time, percentage of times, etc., in the analyzed text.  	As for claim 10, Milligan et al (U.S. Publication 2020/0092243), shows in paragraph 0048, different suggestions can be given based on contextual indicators. Paragraph 0091, identifying an entity, the conversation analyzer determines contextual indicators of the entity in the conversation. For example, for a location entity, the conversation analyzer determines when the location was mentioned in the conversation, who mentioned the location in the conversation, which content of the conversation included the location, which kind of content followed the location in the conversation, and/or other contextual indicators. Paragraph 0113, knowing users' location, context, and other personal information enables the response predictor to more easily and/or accurately predict a reply. 	However, the Examiner disagrees as the arguments of “generating suggested reply message there is no teaching of pairing or associating messages that are in a message thread, as only the first message exists in the message thread” are not clear and they are not part of claim language of claim 3 and/or claim 10. 	Applicant asserts that Zhao fails to teach filtering potential originating messages based on whether the messages “were not on a replying user screen within a threshold time,” as claim 2 recites. Further, removing messages based on what is in the messages does not amount to filtering potential originating messages based on whether the messages “were received after a replying user started typing the potential reply,” as claim 3 recites.  	However, the Examiner disagrees as Zhao et al. (U.S. Publication 2019/0333020) in paragraphs 0028 and 0036, shows user interacting with messaging system, wherein the messaging systems removes candidate responses that include words that did not occur a threshold number of times, in the analyzed text. As for claim 2, messages are removed for words that did not occur a threshold number of times in the analyzed text. As for claim 3, messages are removed and selected the candidate responses that include words that did not occur and occurred in the analyzed text. 	Applicant asserts that the Milligan system is determining features of existing messages to generate a reply message, and thus the reply message does not yet exist in these instances of Milligan. Furthermore, such, there are no timing features for when such a message that didn't exist in Milligan was read by a user (as in claim 9) or where the user was when the potential reply message was sent and/or whether the potential reply message was sent after a period of internet disconnection (as in claim 10). Milligan can't use timing or location features for a message that does not exit! Further, there is no indication in the cited passages of Milligan for a context of when other messages were read or how long they stayed in focus (as further recited in claim 9). 	However, the Examiner respectfully disagrees as Milligan et al (U.S. Publication 2020/0092243) in figure 12, shows user potential response timing, such as potential response was sent 1 minute ago, for claim 9. As for claim 10, paragraph 0048, 0091 and 0113 shows conversation analyzer determines location of an entity based on contextual indicators during a conversation, this would allow the response predictor to predict a reply more accurately.  	As it is Applicant's right to claim as broadly as possible their invention, it is also the Examiner's right to interpret the claim language as broadly as possible. It is the Examiner's position that the detailed functionality that allows for Applicant's invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique. It is clear that Applicant must be able to submit claim language to distinguish over the prior arts used in the above rejection sections that discloses distinctive features of Applicant's claimed invention. It is suggested that Applicant compare the original specification and claim language with the cited prior art used in the rejection section above or the remark section below to draw an amended claim set to further the prosecution.

Failure for Applicant to narrow the definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant's intent to broaden claimed invention. 
	
Based on the rationale explained above, the Examiner disagrees with the prior arts being silent to the claimed embodiment.

The Examiner encourages Applicant’s Representative to further amend claim language in order to narrow claim language and move prosecution forward.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10, 12-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Milligan et al (U.S. Publication 2020/0092243), hereinafter “Milligan” in view of Ravi et al. (U.S. Publication 2018/0089588), hereinafter “Ravi”.

 	As to claim 1, Milligan discloses a method for pairing messages sent in a message thread by selecting which originating messages in the message thread match reply messages in the message thread as automatic to reply-to results, the method comprising:  	obtaining a message thread containing two or more messages (Milligan, see [0129] and fig. 4, receiving at least one conversation message from a conversation);  	obtaining a potential reply message and a context of the potential reply message, wherein the potential reply message is in the message thread and is a potential reply to one or more of the two or more messages in the message thread (Milligan, see [0138], detecting a question for a user in the conversation (i.e., message thread), the question being related to the entity and determining a potential user reply to the question. The response predictor determines a potential reply based on contextual indicators, such as users' location, context, and other personal information);  	identifying one or more remaining messages by filtering, based on the context of the potential reply message, at least one message out of the two or more messages in the message thread (Milligan, see [0090], the conversation analyzer analyzes each conversation message using natural language processing (NLP) techniques. When flight number is mentioned in a conversation message, the conversation analyzer communicates with the model builder to use the annotator to determine that one entity in the conversation message is the flight number. Milligan, see [0105], if a user talks about taking a flight to Las Vegas next weekend, the determining engine determines an actionable entity "flight" and the suggestion generator offers a suggestion of a flight itinerary (e.g., time and airline) based on user's previous purchase history learned in the machine learning model);  	Milligan is silent to generating a reply score for each of the one or more remaining messages and/or for groups of the one or more remaining messages, by:  	generating model input based on:  	the potential reply message from the message thread, one or more of the remaining messages of the two or more messages from the message thread, and at least part of the context of the potential reply message; and  	applying the model input to a machine learning model trained to produce reply scores;  	identifying a remaining message or message group with a highest reply score;  	determining that the remaining message or message group with the highest reply score qualifies as an originating message being replied to; and  	in response to the determining that the originating message or message group with the highest reply score qualifies:  	pairing the potential reply message with the originating message or message group with the highest reply score such that the potential reply message, in the message thread, is identified as a reply to the originating message or message group with the highest reply score; and 	causing display of the potential reply message as a reply-to for the originating message or message group with the highest reply score. 	However, Ravi discloses generating a reply score for each of the one or more remaining messages and/or for groups of the one or more remaining messages (Ravi, see [0100], response suggestion model can score responses to a message (e.g., a received communication)), by:  	generating model input based on (Ravi, see [0017], a machine-trained model is trained over a large data set via machine learning techniques to infer an output for a given input. Ravi, see [0044], candidate response can be generated via a machine-trained model):  	the potential reply message from the message thread, one or more of the remaining messages of the two or more messages from the message thread, and at least part of the context of the potential reply message (Ravi, see [0111], computing device generate response candidate predictions (i.e., predicted responses) from a received conversation (i.e., message thread)); and  	applying the model input to a machine learning model trained to produce reply scores (Ravi, see [0089] and fig. 4, system executes learning module to perform machine learning by analyzing training data to learn which candidate responses is relevant to respond to messages to generate response relevant to a received communication using the response suggestion model. Ravi, see [0100], system executes learning module to perform training over training data having reduced dimensionality of features as transformed by one or more transform functions to construct response suggestion model that can score responses to a message (e.g., a receive communication) and find a specified number of highest scoring responses);  	identifying a remaining message or message group with a highest reply score (Ravi, see [0100], response suggestion model that can score responses to a message (e.g., a receive communication) and find a specified number of highest scoring responses);  	determining that the remaining message or message group with the highest reply score qualifies as an originating message being replied to (Ravi, see [0110], if two responses are included in the set of highest ranked predicted responses, which can be determined based at least in part on the weight associated with the responses, computing device can penalize the score of one of the two responses so that only one of the two predicted responses is included in the set of candidate responses computing device provides to the user); and  	in response to the determining that the originating message or message group with the highest reply score qualifies: 	pairing the potential reply message with the originating message or message group with the highest reply score such that the potential reply message, in the message thread, is identified as a reply to the originating message or message group with the highest reply score (Ravi, see [0017], the data set over which the model is machine-trained may include pairs of communications and replies to such communications, so that a computing system may perform machine training over such pairs of communications and replies to infer likely replies in response to received communications. See [0062], candidate responses (i.e., potential replay message) are given in order to respond text messages (i.e., originating message). See [0090], received communication-reply message pairs, such that chat messaging services (char corpora) contains a variety of messages and replies to those messages that system can use to train response suggestion module. See [0110], if two responses are included in the set of highest ranked predicted responses, which can be determined based at least in part on the weight associated with the responses, where only one of the two predicted responses is included in the set of candidate responses computing device provides to the user); and 	causing display of the potential reply message as a reply-to for the originating message or message group with the highest reply score (Ravi, see [0033], responsive to receiving a communication, computing device 2 output an indication of the received communication for display. Ravi, see [0040], Response options 28 each represent a candidate response received from communication response module 12. Ravi, see [0110], if two responses are included in the set of highest ranked predicted responses, which can be determined based at least in part on the weight associated with the responses, computing device can penalize the score of one of the two responses so that only one of the two predicted responses is included in the set of candidate responses computing device provides to the user). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Milligan in view of Ravi in order to further modify the method for identifying an entity from a message exchange thread and generating a suggestion that is directed to the entity from the teachings of Milligan with the method of determining using an on-device machine-trained model and part of the communication, one or more candidate responses to the communication from the teachings of Ravi.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow a computing device may provide candidate responses to reply to a received communication to enable the user of the computing device a quick, reliable, and convenient way to reply to the received communication (Ravi – 0015).

 	As to claim 4, Milligan in view of Ravi discloses everything disclosed in claim 1. Ravi further discloses wherein the remaining message with the highest reply score qualifies as the originating message being replied to when the highest reply score is above a threshold confidence value (Ravi, see [0100], response suggestion model that can score responses to a message and find a specified number of highest scoring responses (i.e., highest reply score). Ravi, see [0102], a learning module associate messages with responses and corresponding weights, where the weight (e.g., confidence scores) indicates the relevance of the associated response to the particular message). 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Milligan in view of Ravi because it would acquire scoring responses from the teachings of Ravi – 0100.

 	As to claim 5, Milligan in view of Ravi discloses everything disclosed in claim 1. Ravi further discloses wherein the remaining message with the highest reply score qualifies as the originating message being replied to when the highest reply score is a threshold amount above all other reply scores of the one or more remaining messages (Ravi, see [0100], response suggestion model that can score responses to a message and find a specified number of highest scoring responses (i.e., highest reply score). Ravi, see [0102], a learning module associate messages with responses and corresponding weights, where the weight indicates the relevance of the associated response to the particular message).  	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Milligan in view of Ravi because it would acquire scoring responses from the teachings of Ravi – 0100.

 	As to claim 6, Milligan in view of Ravi discloses everything disclosed in claim 1. Ravi further discloses wherein the machine learning model is trained to produce reply scores by:  	obtaining a set of reply-to instances (Ravi, see [0036], application module can request candidate responses from communication response module to obtain candidate responses);  	obtaining a corresponding context for each of the set of reply-to instances (Ravi, see [0046], computing device can determine an operation contextually related to the candidate response);  	obtaining the machine learning model for training (Ravi, see [0089], system executes learning module to perform machine learning by analyzing training data to learn which candidate responses can be relevant to respond to messages);  	generating a set of model inputs based on (Ravi, see [0017], a machine-trained model is trained over a large data set via machine learning techniques to infer an output for a given input. Ravi, see [0044], candidate responses can be generated via a machine-trained model):  	the set of reply-to instances and the corresponding contexts for the set of reply-to instances (Ravi, see [0111], computing device generate response candidate predictions (i.e., predicted responses) from a received conversation); 	applying the set of model inputs and/or groups of the set of model inputs to the machine learning model and updating one or more model parameters (Ravi, see [0089] and fig. 4, system executes learning module to perform machine learning by analyzing training data to learn which candidate responses is relevant to respond to messages to generate response relevant to a received communication using the response suggestion model. Ravi, see [0100], system executes learning module to perform training over training data having reduced dimensionality of features as transformed by one or more transform functions to construct response suggestion model that can score responses to a message (e.g., a receive communication) and find a specified number of highest scoring responses. Ravi, see [0135], machine learning model is being updated); and  	providing the machine learning model trained to produce reply scores (Ravi, see [0089] and fig. 4, system executes learning module to perform machine learning by analyzing training data to learn which candidate responses is relevant to respond to messages to generate response relevant to a received communication using the response suggestion model. Ravi, see [0100], system executes learning module to perform training over training data having reduced dimensionality of features as transformed by one or more transform functions to construct response suggestion model that can score responses to a message (e.g., a receive communication) and find a specified number of highest scoring responses). 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Milligan in view of Ravi because it would allow utilizing a machine-trained model to decrease the amount of time a user needs to interact with the computing device to send a message to respond to the received communication from the teachings of Ravi – 0016.
 	As to claim 7, Milligan in view of Ravi discloses everything disclosed in claim 1. Milligan further discloses wherein the context of the potential reply message comprises one or more text features of the potential reply message and/or the two or more messages (Milligan, see [0127], a conversation message includes a video message, an audio message, a text message, etc. Identifying an entity that can be actionable from a conversation message and determines contextual indicators of the entity, wherein the entity can be a person in a conversation message); and wherein the one or more text features are based on: message lengths, words contained, part-of-speech tags, type analysis, or any combination of thereof (Milligan, see [0142] and fig. 10, Aaron receives a message 1002 "Want to eat at Park Chow?" from Bob. Message sent by Bob is based on type analysis. Specification of the instant application states in paragraph 0056, that type analysis refers to determining whether a message contains a question, a remark, etc.). 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Milligan in view of Ravi because it would allow identifying an entity from a conversation and generating a suggestion for a user to take an action on the entity from the teachings of Milligan – 0127.
 	As to claim 8, Milligan in view of Ravi discloses everything disclosed in claim 1, Milligan discloses wherein the context of the potential reply message comprises results of an analysis of associated content items in the potential reply message and/or the two or more messages (Milligan, see [0113], the response predictor predicts a reply to a question based on the contextual indicators and the conversational analysis from the conversation analyzer and the machine learning model from the model builder. For example, the response predictor determines how a user tends to reply a certain type of questions based on what the machine learning model has learned from the conversation history and then offers one or more potential replies for the user);  	identifying, in relation to the content item, an object identification tag, a hash tag, a topic identifier, a video length, a sound length, who posted on social media, who liked a social media post, or any combination of thereof (Milligan, see [0055], the social network application 124 in the server 106 manages the social network by publication of content (e.g. posts, comments, photos, links, check-ins, etc.)). 	Ravi further discloses wherein the analysis of associated content items is performed by: determining the potential reply message and/or two or more messages contain a content item comprising: a link, a picture, a video, or any combination of thereof (Ravi, see [0035], candidate responses includes one or more of text (e.g., letters, words, numbers, punctuation), emoji, images or icons, memes, video, audio, or other content); 	Milligan discloses wherein the context of the potential reply message comprises results of an analysis of associated content items in the potential reply message and/or the two or more messages; identifying, in relation to the content item, an object identification tag, a hash tag, a topic identifier, a video length, a sound length, who posted on social media, who liked a social media post, or any combination of thereof. Milligan fails to disclose wherein the analysis of associated content items is performed by: determining the potential reply message and/or two or more messages contain a content item comprising: a link, a picture, a video, or any combination of thereof. Ravi discloses wherein the analysis of associated content items is performed by: determining the potential reply message and/or two or more messages contain a content item comprising: a link, a picture, a video, or any combination of thereof. One of ordinary skill in the art before effective filing date of claimed invention to have introduced Ravi because it would allow to give a candidate response to different types of messages – 0035.

 	As to claim 9, Milligan in view of Ravi discloses everything disclosed in claim 1. Milligan further discloses wherein the context of the potential reply message comprises one or more timing features based on: when the potential reply message was sent (Milligan, see fig. 12, potential response from Aaron based on previous user actions of Aaron (e.g., a purchase history), wherein potential response from Aaron shows that it was sent 1 minute ago), when one or more of the two or more messages were read, how much time one or more of the two or more messages stayed in focus on a replying user screen, or any combination thereof. 	The motivation of independent claim 1 still applies to claim 9.

 	As to claim 10, Milligan in view of Ravi discloses everything disclosed in claim 1. Milligan further discloses wherein the context of the potential reply message comprises device context based on: where the user was when the potential reply message was sent (Milligan, see [0048], different suggestions can be given based on contextual indicators. Milligan, see [0091], identifying an entity, the conversation analyzer determines contextual indicators of the entity in the conversation. For example, for a location entity, the conversation analyzer determines when the location was mentioned in the conversation, who mentioned the location in the conversation, which content of the conversation included the location, which kind of content followed the location in the conversation, and/or other contextual indicators. Milligan, see [0113], knowing users' location, context, and other personal information enables the response predictor to more easily and/or accurately predict a reply) and/or whether the potential reply message was sent after a period of internet disconnection. 	The motivation of independent claim 1 still applies to claim 10.

 	As to claim 12, Milligan in view of Ravi discloses everything disclosed in claim 1. Milligan further discloses wherein causing display of the potential reply message as a reply-to for the remaining message or message group is performed by (Milligan, see fig. 12 and [0145], potential response predicted based on user actions of Aaron, generates a one-tap reply 1204 for Aaron): causing the originating message or message group to be displayed directly above the potential reply message (Milligan, see fig. 12, originating message of “when is mom’s flight going to land” is displayed directly above the predicted potential response); or causing display of an arrow pointing between the potential reply message and the originating message or message group. 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Milligan in view of Ravi because it would allow predicted potential response to show on conversation interface from the teachings of Milligan – 0145 and 0146.

 	As to claim 13, Milligan discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform a process associating messages sent in a message thread by selecting which originating messages in the message thread match reply messages in the message thread as automatic reply-to results, the process comprising:  	obtaining a message thread containing two or more messages (Milligan, see [0129] and fig. 4, receiving at least one conversation message from a conversation);  	obtaining a potential reply message and a context of the potential reply message, wherein the potential reply message is in the message thread and is a potential reply to one or more of the two or more messages (Milligan, see [0138], detecting a question for a user in the conversation (i.e., message thread), the question being related to the entity and determining a potential user reply to the question. The response predictor determines a potential reply based on contextual indicators, such as users' location, context, and other personal information);  	identifying one or more remaining messages by filtering, based on the context of the potential reply message, at least one message out of the two or more messages in the message thread (Milligan, see [0090], the conversation analyzer analyzes each conversation message using natural language processing (NLP) techniques. When flight number is mentioned in a conversation message, the conversation analyzer communicates with the model builder to use the annotator to determine that one entity in the conversation message is the flight number. Milligan, see [0105], if a user talks about taking a flight to Las Vegas next weekend, the determining engine determines an actionable entity "flight" and the suggestion generator offers a suggestion of a flight itinerary (e.g., time and airline) based on user's previous purchase history learned in the machine learning model);  	Milligan is silent to generating a reply score for each of the one or more remaining messages and/or for groups of the one or more remaining messages, by: 	generating model input based on: the potential reply message from the message thread, one or more of the remaining messages of the two or more messages from the message thread, and at least part of the context of the potential reply message;  	applying the model input to a machine learning model trained to produce reply scores; 	identifying a remaining message or message group with a highest reply score;  	determining that the remaining message or message group with the highest reply score qualifies as an originating message being replied to; and  	in response to the determining that the originating message or message group with the highest reply score qualifies, causing display of the potential reply message as a reply-to for the originating message or message group. 	However, Ravi discloses generating a reply score for each of the one or more remaining messages and/or for groups of the one or more remaining messages (Ravi, see [0100], response suggestion model can score responses to a message (e.g., a received communication)), by: 	generating model input based on (Ravi, see [0017], a machine-trained model is trained over a large data set via machine learning techniques to infer an output for a given input. Ravi, see [0044], candidate response can be generated via a machine-trained model): the potential reply message from the message thread, one or more of the remaining messages of the two or more messages from the message thread, and at least part of the context of the potential reply message (Ravi, see [0111], computing device generate response candidate predictions (i.e., predicted responses) from a received conversation (i.e., message thread));  	applying the model input to a machine learning model trained to produce reply scores (Ravi, see [0089] and fig. 4, system executes learning module to perform machine learning by analyzing training data to learn which candidate responses is relevant to respond to messages to generate response relevant to a received communication using the response suggestion model. Ravi, see [0100], system executes learning module to perform training over training data having reduced dimensionality of features as transformed by one or more transform functions to construct response suggestion model that can score responses to a message (e.g., a receive communication) and find a specified number of highest scoring responses); 	identifying a remaining message or message group with a highest reply score (Ravi, see [0100], response suggestion model that can score responses to a message (e.g., a receive communication) and find a specified number of highest scoring responses);  	determining that the remaining message or message group with the highest reply score qualifies as an originating message being replied to (Ravi, see [0110], if two responses are included in the set of highest ranked predicted responses, which can be determined based at least in part on the weight associated with the responses, computing device can penalize the score of one of the two responses so that only one of the two predicted responses is included in the set of candidate responses computing device provides to the user); and  	in response to the determining that the originating message or message group with the highest reply score qualifies, causing display of the potential reply message as a reply-to for the originating message or message group (Ravi, see [0033], responsive to receiving a communication, computing device 2 output an indication of the received communication for display. Ravi, see [0040], Response options 28 each represent a candidate response received from communication response module 12. Ravi, see [0110], if two responses are included in the set of highest ranked predicted responses, which can be determined based at least in part on the weight associated with the responses, computing device can penalize the score of one of the two responses so that only one of the two predicted responses is included in the set of candidate responses computing device provides to the user).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Milligan in view of Ravi in order to further modify the method for identifying an entity from a message exchange thread and generating a suggestion that is directed to the entity from the teachings of Milligan with the method of determining using an on-device machine-trained model and part of the communication, one or more candidate responses to the communication from the teachings of Ravi.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow a computing device may provide candidate responses to reply to a received communication to enable the user of the computing device a quick, reliable, and convenient way to reply to the received communication (Ravi – 0015). 
 	As to claim 14, Milligan in view of Ravi discloses everything disclosed in claim 13. Milligan further discloses wherein each of the groups of the one or more remaining messages comprise messages that have been received within a specified time window of each other (Milligan, fig. 13 and [0146], Mellissa, Alice and Jenny discussed a topic (star wars) between 7:10pm-7:30pm (i.e., specified time window) on Wednesday). 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Milligan in view of Ravi because it would generate a report with conversation summary on when the user discussed the topic from the teachings of Milligan – 0146.

 	As to claim 15, Milligan in view of Ravi discloses everything disclosed in claim 13. Ravi further discloses further comprising:  	receiving a set of user-specific messaging data comprising one or more manual reply-to instances and/or one or more user corrections to model selections of originating messages being replied to (Ravi, see [0036], application module can request candidate responses from communication response module to obtain candidate responses);  	wherein the machine learning model is trained to produce reply scores by(Ravi, see [0089], system executes learning module to perform machine learning by analyzing training data to learn which candidate responses can be relevant to respond to messages):  	generating a set of model inputs based on (Ravi, see [0017], a machine-trained model is trained over a large data set via machine learning techniques to infer an output for a given input. Ravi, see [0044], candidate responses can be generated via a machine-trained model):  	the one or more manual reply-to instances and/or the one or more user corrections to model selections of originating messages being replied to (Ravi, see [0111], computing device generate response candidate predictions (i.e., predicted responses) from a received conversation);  	applying the set of model inputs to the machine learning model and updating one or more model parameters (Ravi, see [0089] and fig. 4, system executes learning module to perform machine learning by analyzing training data to learn which candidate responses is relevant to respond to messages to generate response relevant to a received communication using the response suggestion model. Ravi, see [0100], system executes learning module to perform training over training data having reduced dimensionality of features as transformed by one or more transform functions to construct response suggestion model that can score responses to a message (e.g., a receive communication) and find a specified number of highest scoring responses. Ravi, see [0135], machine learning model is being updated); and  	providing the machine learning model trained to produce reply scores (Ravi, see [0089] and fig. 4, system executes learning module to perform machine learning by analyzing training data to learn which candidate responses is relevant to respond to messages to generate response relevant to a received communication using the response suggestion model. Ravi, see [0100], system executes learning module to perform training over training data having reduced dimensionality of features as transformed by one or more transform functions to construct response suggestion model that can score responses to a message (e.g., a receive communication) and find a specified number of highest scoring responses).

 	As to claim 18, Milligan discloses a computing system for associating messages sent in a message thread by selecting which originating messages in the message thread match reply messages in the message thread as to automatic reply-to results, the computing system comprising:  	one or more processors (Milligan, see fig. 2, processor); and  	one or more memories storing instructions that, when executed by the one or more processors (Milligan, see [0069], the memory stores instructions and/or data that may be executed by processor), cause the computing system to perform a process comprising:  	obtaining a message thread containing two or more messages (Milligan, see [0129] and fig. 4, receiving at least one conversation message from a conversation);  	obtaining a potential reply message and a context of the potential reply message, wherein the potential reply message is in the message thread and is a potential reply to one or more of the two or more messages (Milligan, see [0138], detecting a question for a user in the conversation (i.e., message thread), the question being related to the entity and determining a potential user reply to the question. The response predictor determines a potential reply based on contextual indicators, such as users' location, context, and other personal information);  	causing display of the potential reply message as a reply-to for the originating message (Milligan, see fig. 12 and [0145], Bob sends a question and a potential response is predicted based on user actions of Aaron) or message group with the highest reply score. 	Milligan is silent to generating a reply score for each particular message, of multiple of the two more messages, wherein each reply score specifies an expected level of match for the potential reply message, from the message thread, have been created as a reply to the particular message, from the message thread; 	identifying a message or message group with a highest reply score as an originating message or message group;  	associating the potential reply message with the originating message or message group with the highest reply score such that the potential reply message, in the message thread, is identified as a reply to the originating message or message group with the highest reply score; and 	However, Ravi discloses generating a reply score for each particular message, of multiple of the two more messages, wherein each reply score specifies an expected level of match for the potential reply message, from the message thread, have been created as a reply to the particular message, from the message thread (Ravi, see [0100], response suggestion model can score responses to a message (e.g., a received communication)); 	identifying a message or message group with a highest reply score as an originating message or message group (Ravi, see [0100], response suggestion model that can score responses to a message (e.g., a receive communication) and find a specified number of highest scoring responses);  	associating the potential reply message with the originating message or message group with the highest reply score such that the potential reply message, in the message thread, is identified as a reply to the originating message or message group with the highest reply score (Ravi, see [0017], the data set over which the model is machine-trained may include pairs of communications and replies to such communications, so that a computing system may perform machine training over such pairs of communications and replies to infer likely replies in response to received communications. See [0062], candidate responses (i.e., potential replay message) are given in order to respond text messages (i.e., originating message). See [0090], received communication-reply message pairs, such that chat messaging services (char corpora) contains a variety of messages and replies to those messages that system can use to train response suggestion module. See [0110], if two responses are included in the set of highest ranked predicted responses, which can be determined based at least in part on the weight associated with the responses, where only one of the two predicted responses is included in the set of candidate responses computing device provides to the user); and 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Milligan in view of Ravi in order to further modify the method for identifying an entity from a message exchange thread and generating a suggestion that is directed to the entity from the teachings of Milligan with the method of determining using an on-device machine-trained model and part of the communication, one or more candidate responses to the communication from the teachings of Ravi.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow a computing device may provide candidate responses to reply to a received communication to enable the user of the computing device a quick, reliable, and convenient way to reply to the received communication (Ravi – 0015).
 	As to claim 19, Milligan in view of Ravi discloses everything disclosed in claim 18. Ravi further discloses wherein the identifying the message or message group with the highest reply score as the originating message or message group further comprises determining that the originating message with the highest reply score qualifies as the message being replied to by determining that the highest reply score is above a threshold confidence value (Ravi, see [0100], response suggestion model that can score responses to a message and find a specified number of highest scoring responses (i.e., highest reply score). Ravi, see [0102], a learning module associate messages with responses and corresponding weights, where the weight (e.g., confidence scores) indicates the relevance of the associated response to the particular message). 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Milligan in view of Ravi because it would acquire scoring responses from the teachings of Ravi – 0100.

 	As to claim 20, Milligan in view of Ravi discloses everything disclosed in claim 18. Ravi further discloses wherein the generating each of the reply scores for each particular message of the two more messages comprises (Ravi, see [0100], response suggestion model can score responses to a message (e.g., a received communication)): generating model input based on at least the particular reply message and the potential reply message (Ravi, see [0017], a machine-trained model is trained over a large data set via machine learning techniques to infer an output for a given input. Ravi, see [0044], candidate response can be generated via a machine-trained model. Ravi, see [0111], computing device generate response candidate predictions (i.e., predicted responses) from a received conversation); and applying the model input to a machine learning model trained to produce reply scores (Ravi, see [0089] and fig. 4, system executes learning module to perform machine learning by analyzing training data to learn which candidate responses is relevant to respond to messages to generate response relevant to a received communication using the response suggestion model. Ravi, see [0100], system executes learning module to perform training over training data having reduced dimensionality of features as transformed by one or more transform functions to construct response suggestion model that can score responses to a message (e.g., a receive communication) and find a specified number of highest scoring responses). 	The motivation of independent claim 18 still applies to claim 20.
10Vora
Claims 2, 3, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Milligan et al (U.S. Publication 2020/0092243), hereinafter “Milligan” in view of Ravi et al. (U.S. Publication 2018/0089588), hereinafter “Ravi” and Zhao et al. (U.S. Publication 2019/0333020), hereinafter “Zhao”.
10Vora 	As to claim 2, Milligan in view of Ravi discloses everything disclosed in claim 1, but is silent to wherein the filtering is performed by removing messages, of the two or more messages, that were not on a replying user screen within a threshold time. 	However, Zhao discloses wherein the filtering is performed by removing messages, of the two or more messages, that were not on a replying user screen within a threshold time (Zhao, see [0028], the user interacts with the messaging system 106 via a client-side application integrated with the file system or via a webpage displayed using a web browser application. See [0036], the messaging system 106 removes candidate responses that include words that did not occur a threshold number of times, percentage of times, etc., in the analyzed text). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Milligan in view of Ravi and Zhao in order to further modify the method for identifying an entity from a message exchange thread and generating a suggestion that is directed to the entity from the teachings of Milligan with the method of determining using an on-device machine-trained model and part of the communication, one or more candidate responses to the communication from the teachings of Ravi and the method of generating personalized smart responses from the teachings of Zhao.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow a smaller resulting data set of candidate responses that is much higher quality (Zhao – 0036).
10Vora 	As to claim 3, Milligan in view of Ravi discloses everything disclosed in claim 1, but is silent to wherein the filtering is performed by removing messages, of the two or more messages, that were received after a replying user started typing the potential reply.                         	However, Zhao discloses wherein the filtering is performed by removing messages, of the two or more messages, that were received after a replying user started typing the potential reply (Zhao, see [0028], the user interacts with the messaging system 106 via a client-side application integrated with the file system or via a webpage displayed using a web browser application. Zhao, see [0036], the messaging system 106 removes and selects the candidate responses that include words that did not occur and occurred at least a threshold number of time, percentage of times, etc., in the analyzed text).             
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Milligan in view of Ravi and Zhao in order to further modify the method for identifying an entity from a message exchange thread and generating a suggestion that is directed to the entity from the teachings of Milligan with the method of determining using an on-device machine-trained model and part of the communication, one or more candidate responses to the communication from the teachings of Ravi and the method of generating personalized smart responses from the teachings of Zhao.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow a smaller resulting data set of candidate responses that is much higher quality (Zhao – 0036).
 	As to claim 16, Milligan in view of Ravi discloses everything disclosed in claim 13, but is silent to wherein the filtering is performed by removing messages, of the two or more messages, that were not on a replying user screen within a threshold time. 	However, Zhao discloses wherein the filtering is performed by removing messages, of the two or more messages, that were not on a replying user screen within a threshold time (Zhao, see [0028], the user interacts with the messaging system 106 via a client-side application integrated with the file system or via a webpage displayed using a web browser application. See [0036], the messaging system 106 removes candidate responses that include words that did not occur a threshold number of times, percentage of times, etc., in the analyzed text). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Milligan in view of Ravi and Zhao in order to further modify the method for identifying an entity from a message exchange thread and generating a suggestion that is directed to the entity from the teachings of Milligan with the method of determining using an on-device machine-trained model and part of the communication, one or more candidate responses to the communication from the teachings of Ravi and the method of generating personalized smart responses from the teachings of Zhao.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow a smaller resulting data set of candidate responses that is much higher quality (Zhao – 0036).

 	As to claim 17, Milligan in view of Ravi discloses everything disclosed in claim 13, but is silent to wherein the filtering is performed by removing messages, of the two or more messages, that were received after a replying user started typing the potential reply. 	However, Zhao discloses wherein the filtering is performed by removing messages, of the two or more messages, that were received after a replying user started typing the potential reply (Zhao, see [0028], the user interacts with the messaging system 106 via a client-side application integrated with the file system or via a webpage displayed using a web browser application. Zhao, see [0036], the messaging system 106 removes and selects the candidate responses that include words that did not occur and occurred at least a threshold number of time, percentage of times, etc., in the analyzed text). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Milligan in view of Ravi and Zhao in order to further modify the method for identifying an entity from a message exchange thread and generating a suggestion that is directed to the entity from the teachings of Milligan with the method of determining using an on-device machine-trained model and part of the communication, one or more candidate responses to the communication from the teachings of Ravi and the method of generating personalized smart responses from the teachings of Zhao.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow a smaller resulting data set of candidate responses that is much higher quality (Zhao – 0036).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Milligan et al (U.S. Publication 2020/0092243), hereinafter “Milligan” in view of Ravi et al. (U.S. Publication 2018/0089588), hereinafter “Ravi” and Raghunath et al. (U.S. Publication 2019/0033965), hereinafter “Raghunath”.

 	As to claim 11, Milligan in view of Ravi discloses everything disclosed in claim 1, but is silent to  wherein the context of the potential reply message comprises an indication of attention by a replying user, determined by: using a camera to compute where the replying user is looking; and determining, based on where the replying user is looking: one or more of the two or more messages the replying user is looking at during a given time, and/or how much time the replying user spent looking at one or more of the two or more messages. 	However, Raghunath discloses wherein the context of the potential reply message comprises an indication of attention by a replying user, determined by (Raghunath, see fig. 2 and [0036], the gaze input (i.e., indication of attention by a replying user) received in operation 204 and the UI element selection zone determinations (i.e., potential reply message) of operation 202 and compare the two sets of data at operation): using a camera to compute where the replying user is looking (Raghunath, see fig. 2 and [0036], the gaze input of operation 204 indicates that the user desired to enter a certain word or select a certain webpage button); and determining, based on where the replying user is looking: one or more of the two or more messages the replying user is looking at during a given time, and/or how much time the replying user spent looking at one or more of the two or more messages (Raghunath, see fig. 2 and [0037], at operation 208, a value may be assigned to the gaze input. At operation 212, the action response consist of selecting the UI element or not selecting the UI element. For example, if the aggregated gaze input value is equal to or greater than the UI element threshold, the UI element may be selected). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Milligan in view of Ravi and Raghunath in order to further modify the method for identifying an entity from a message exchange thread and generating a suggestion that is directed to the entity from the teachings of Milligan with the method of determining using an on-device machine-trained model and part of the communication, one or more candidate responses to the communication from the teachings of Ravi and the method of an intelligent UI element selection system using eye-gaze technology from the teachings of Raghunath.
 One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow accuracy for UI element selection based on current eye-gaze (Raghunath – 0004).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



                                                                                                                                                                                                                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.M.P/           Examiner, Art Unit 2443                                                                                                                                                                                             

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443